

115 HR 202 IH: SALT Fairness Act of 2021
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 202IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Garcia of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on deduction for State and local taxes, and for other purposes.1.Short titleThis Act may be cited as the SALT Fairness Act of 2021.2.Repeal of limitation on deduction for State and local, etc. taxes(a)In generalSection 164(b) is amended by striking paragraph (6).(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in section 11042 of Public Law 115–97.